

117 S400 ES: William T. Coleman, Jr., Department of Transportation Headquarters Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



117th CONGRESS1st SessionS. 400IN THE SENATE OF THE UNITED STATESAN ACTTo designate the headquarters building of the Department of Transportation located at 1200 New Jersey Avenue, SE, in Washington, DC, as the William T. Coleman, Jr., Federal Building.1.Short titleThis Act may be cited as the William T. Coleman, Jr., Department of Transportation Headquarters Act.2.William T. Coleman, Jr., Federal Building(a)In generalThe headquarters building of the Department of Transportation located at 1200 New Jersey Avenue, SE, in Washington, DC, shall be known and designated as the William T. Coleman, Jr., Federal Building.(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the building referred to in subsection (a) shall be deemed to be a reference to the William T. Coleman, Jr., Federal Building.Passed the Senate April 14, 2021.Secretary